
	
		II
		112th CONGRESS
		2d Session
		S. 3290
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2012
			Mr. Vitter (for himself,
			 Mr. DeMint, Ms.
			 Ayotte, Mr. Coburn,
			 Mr. Sessions, Mr. Lee, Mr.
			 Cornyn, Mr. Risch,
			 Mr. Johnson of Wisconsin,
			 Mr. Chambliss, Mr. Isakson, Mr.
			 Johanns, Mr. Inhofe,
			 Mrs. Hutchison, Mr. Roberts, Mr.
			 Cochran, Mr. Hoeven,
			 Mr. Wicker, Mr.
			 Coats, Mr. Enzi,
			 Mr. Graham, Mr.
			 Boozman, Mr. Thune,
			 Mr. Barrasso, Mr. Crapo, and Mr.
			 McConnell) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To prohibit discrimination against the unborn on the
		  basis of sex or gender, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prenatal Nondiscrimination Act
			 (PRENDA) of 2012.
		2.Findings and
			 Constitutional authority
			(a)FindingsThe Congress makes the following
			 findings:
				(1)Women are a vital part of American society
			 and culture and possess the same fundamental human rights and civil rights as
			 men.
				(2)United States law
			 prohibits the dissimilar treatment of males and females who are similarly
			 situated and prohibits sex discrimination in various contexts, including the
			 provision of employment, education, housing, health insurance coverage, and
			 athletics.
				(3)Sex is an
			 immutable characteristic ascertainable at the earliest stages of human
			 development through existing medical technology and procedures commonly in use,
			 including maternal-fetal bloodstream DNA sampling, amniocentesis, chorionic
			 villus sampling or CVS, and obstetric ultrasound. In addition to
			 medically assisted sex determination, a growing sex determination niche
			 industry has developed and is marketing low-cost commercial products, widely
			 advertised and available, that aid in the sex determination of an unborn child
			 without the aid of medical professionals. Experts have demonstrated that the
			 sex-selection industry is on the rise and predict that it will continue to be a
			 growing trend in the United States. Sex determination is always a necessary
			 step to the procurement of a sex-selection abortion.
				(4)A
			 sex-selection abortion is an abortion undertaken for purposes of
			 eliminating an unborn child based on the sex or gender of the child.
			 Sex-selection abortion is barbaric, and described by scholars and civil rights
			 advocates as an act of sex-based or gender-based violence, predicated on sex
			 discrimination. Sex-selection abortions are typically late-term abortions
			 performed in the 2nd or 3rd trimester of pregnancy, after the unborn child has
			 developed sufficiently to feel pain. Substantial medical evidence proves that
			 an unborn child can experience pain at 20 weeks after conception, and perhaps
			 substantially earlier. By definition, sex-selection abortions do not implicate
			 the health of the mother of the unborn, but instead are elective procedures
			 motivated by sex or gender bias.
				(5)The targeted
			 victims of sex-selection abortions performed in the United States and worldwide
			 are overwhelmingly female. The selective abortion of females is female
			 infanticide, the intentional killing of unborn females, due to the preference
			 for male offspring or son preference. Son preference is reinforced
			 by the low value associated, by some segments of the world community, with
			 female offspring. Those segments tend to regard female offspring as financial
			 burdens to a family over their lifetime due to their perceived inability to
			 earn or provide financially for the family unit as can a male. In addition, due
			 to social and legal convention, female offspring are less likely to carry on
			 the family name. Son preference is one of the most evident
			 manifestations of sex or gender discrimination in any society, undermining
			 female equality, and fueling the elimination of females’ right to exist in
			 instances of sex-selection abortion.
				(6)Sex-selection
			 abortions are not expressly prohibited by United States law or the laws of 47
			 States. Sex-selection abortions are performed in the United States. In a March
			 2008 report published in the Proceedings of the National Academy of Sciences,
			 Columbia University economists Douglas Almond and Lena Edlund examined the sex
			 ratio of United States-born children and found evidence of sex
			 selection, most likely at the prenatal stage. The data revealed obvious
			 son preference in the form of unnatural sex-ratio imbalances
			 within certain segments of the United States population, primarily those
			 segments tracing their ethnic or cultural origins to countries where
			 sex-selection abortion is prevalent. The evidence strongly suggests that some
			 Americans are exercising sex-selection abortion practices within the United
			 States consistent with discriminatory practices common to their country of
			 origin, or the country to which they trace their ancestry. While sex-selection
			 abortions are more common outside the United States, the evidence reveals that
			 female feticide is also occurring in the United States.
				(7)The American
			 public supports a prohibition of sex-selection abortion. In a March 2006 Zogby
			 International poll, 86 percent of Americans agreed that sex-selection abortion
			 should be illegal, yet only 3 States proscribe sex-selection abortion.
				(8)Despite the
			 failure of the United States to proscribe sex-selection abortion, the United
			 States Congress has expressed repeatedly, through Congressional resolution,
			 strong condemnation of policies promoting sex-selection abortion in the
			 Communist Government of China. Likewise, at the 2007 United
			 Nation’s Annual Meeting of the Commission on the Status of Women, 51st Session,
			 the United States delegation spearheaded a resolution calling on countries to
			 condemn sex-selective abortion, a policy directly contradictory to the
			 permissiveness of current United States law, which places no restriction on the
			 practice of sex-selection abortion. The United Nations Commission on the Status
			 of Women has urged governments of all nations to take necessary measures
			 to prevent … prenatal sex selection.
				(9)A
			 1990 report by Harvard University economist Amartya Sen, estimated that more
			 than 100 million women were demographically missing from the world
			 as early as 1990 due to sexist practices, including sex-selection abortion.
			 Many experts believe sex-selection abortion is the primary cause. Current
			 estimates of women missing from the world range in the hundreds of
			 millions.
				(10)Countries with
			 longstanding experience with sex-selection abortion—such as the Republic of
			 India, the United Kingdom, and the People’s Republic of China—have enacted
			 restrictions on sex-selection, and have steadily continued to strengthen
			 prohibitions and penalties. The United States, by contrast, has no law in place
			 to restrict sex-selection abortion, establishing the United States as affording
			 less protection from sex-based feticide than the Republic of India or the
			 People’s Republic of China, whose recent practices of sex-selection abortion
			 were vehemently and repeatedly condemned by United States congressional
			 resolutions and by the United States Ambassador to the Commission on the Status
			 of Women. Public statements from within the medical community reveal that
			 citizens of other countries come to the United States for sex-selection
			 procedures that would be criminal in their country of origin. Because the
			 United States permits abortion on the basis of sex, the United States may
			 effectively function as a safe haven for those who seek to have
			 American physicians do what would otherwise be criminal in their home
			 countries—a sex-selection abortion, most likely late-term.
				(11)The American
			 medical community opposes sex-selection. The American Congress of Obstetricians
			 and Gynecologists, commonly known as ACOG, stated in its 2007
			 Ethics Committee Opinion, Number 360, that sex-selection is inappropriate
			 because it ultimately supports sexist practices. The American
			 Society of Reproductive Medicine (commonly known as ASRM) 2004
			 Ethics Committee Opinion on sex-selection notes that central to the controversy
			 of sex-selection is the potential for inherent gender
			 discrimination, … the risk of psychological harm to sex-selected
			 offspring (i.e., by placing on them expectations that are too high), …
			 and reinforcement of gender bias in society as a whole. Embryo
			 sex-selection, ASRM notes, remains vulnerable to the judgment that no
			 matter what its basis, [the method] identifies gender as a reason to value one
			 person over another, and it supports socially constructed stereotypes of what
			 gender means. In doing so, it not only reinforces possibilities
			 of unfair discrimination, but may trivialize human reproduction by making it
			 depend on the selection of nonessential features of offspring. The ASRM
			 ethics opinion continues, ongoing problems with the status of women in
			 the United States make it necessary to take account of concerns for the impact
			 of sex-selection on goals of gender equality. The American Association
			 of Pro-Life Obstetricians and Gynecologists, an organization with hundreds of
			 members—many of whom are former abortionists—makes the following declaration:
			 Sex selection abortions are more graphic examples of the damage that
			 abortion inflicts on women. In addition to increasing premature labor in
			 subsequent pregnancies, increasing suicide and major depression, and increasing
			 the risk of breast cancer in teens who abort their first pregnancy and delay
			 childbearing, sex selection abortions are often targeted at fetuses simply
			 because the fetus is female. As physicians who care for both the mother and her
			 unborn child, the American Association of Pro-Life Obstetricians and
			 Gynecologists vigorously opposes aborting fetuses because of their
			 gender. The President’s Council on Bioethics published a Working Paper
			 stating the council’s belief that society’s respect for reproductive freedom
			 does not prohibit the regulation or prohibition of sex control,
			 defined as the use of various medical technologies to choose the sex of one’s
			 child. The publication expresses concern that sex control might lead to
			 … dehumanization and a new eugenics.
				(12)Sex-selection
			 abortion results in an unnatural sex-ratio imbalance. An unnatural sex-ratio
			 imbalance is undesirable, due to the inability of the numerically predominant
			 sex to find mates. Experts worldwide document that a significant sex-ratio
			 imbalance in which males numerically predominate can be a cause of increased
			 violence and militancy within a society. Likewise, an unnatural sex-ratio
			 imbalance gives rise to the commoditization of humans in the form of human
			 trafficking, and a consequent increase in kidnapping and other violent
			 crime.
				(13)Sex-selection
			 abortions have the effect of diminishing the representation of women in the
			 American population, and therefore, the American electorate.
				(14)Sex-selection
			 abortion reinforces sex discrimination and has no place in a civilized
			 society.
				(15)The history of
			 the United States includes examples of sex discrimination. The people of the
			 United States ultimately responded in the strongest possible legal terms by
			 enacting a constitutional amendment correcting elements of such discrimination.
			 Women, once subjected to sex discrimination that denied them the right to vote,
			 now have suffrage guaranteed by the 19th amendment. The elimination of
			 discriminatory practices has been and is among the highest priorities and
			 greatest achievements of American history.
				(16)Implicitly
			 approving the discriminatory practice of sex-selection abortion by choosing not
			 to prohibit them will reinforce these inherently discriminatory practices, and
			 evidence a failure to protect a segment of certain unborn Americans because
			 those unborn are of a sex that is disfavored. Sex-selection abortions
			 trivialize the value of the unborn on the basis of sex, reinforcing sex
			 discrimination, and coarsening society to the humanity of all vulnerable and
			 innocent human life, making it increasingly difficult to protect such life.
			 Thus, Congress has a compelling interest in acting—indeed it must act—to
			 prohibit sex-selection abortion.
				(b)Constitutional
			 authorityIn accordance with the above findings, Congress enacts
			 the following pursuant to Congress’ power under—
				(1)the Commerce
			 Clause;
				(2)section 5 of the
			 14th amendment, including the power to enforce the prohibition on Government
			 action denying equal protection of the laws; and
				(3)section 8 of
			 article I to make all laws necessary and proper for the carrying into execution
			 of powers vested by the Constitution in the Government of the United
			 States.
				3.Discrimination
			 against the unborn on the basis of sex
			(a)In
			 generalChapter 13 of title
			 18, United States Code, is amended by adding at the end the following:
				
					250.Discrimination
				against the unborn on the basis of sex
						(a)In
				generalWhoever knowingly—
							(1)performs an
				abortion knowing that such abortion is sought based on the sex or gender of the
				child;
							(2)uses force or the
				threat of force to intentionally injure or intimidate any person for the
				purpose of coercing a sex-selection abortion;
							(3)solicits or
				accepts funds for the performance of a sex-selection abortion; or
							(4)transports a woman
				into the United States or across a State line for the purpose of obtaining a
				sex-selection abortion;
							or
				attempts to do so, shall be fined under this title or imprisoned not more than
				5 years, or both.(b)Civil
				remedies
							(1)Civil action by
				woman on whom abortion is performedA woman upon whom an abortion has been
				performed pursuant to a violation of subsection (a)(2) may in a civil action
				against any person who engaged in a violation of subsection (a) obtain
				appropriate relief.
							(2)Civil action by
				relativesThe father of an unborn child who is the subject of an
				abortion performed or attempted in violation of subsection (a), or a maternal
				grandparent of the unborn child if the pregnant woman is an unemancipated
				minor, may in a civil action against any person who engaged in the violation,
				obtain appropriate relief, unless the pregnancy resulted from the plaintiff’s
				criminal conduct or the plaintiff consented to the abortion.
							(3)Appropriate
				reliefAppropriate relief in a civil action under this subsection
				includes—
								(A)objectively verifiable money damages for
				all injuries, psychological and physical, including loss of companionship and
				support, occasioned by the violation of this section; and
								(B)punitive
				damages.
								(4)Injunctive
				relief
								(A)In
				generalA qualified plaintiff may in a civil action obtain
				injunctive relief to prevent an abortion provider from performing or attempting
				further abortions in violation of this section.
								(B)DefinitionIn
				this paragraph the term qualified plaintiff means—
									(i)a
				woman upon whom an abortion is performed or attempted in violation of this
				section;
									(ii)any person who is the spouse or parent of a
				woman upon whom an abortion is performed in violation of this section;
				or
									(iii)the Attorney
				General.
									(5)Attorneys fees
				for plaintiffThe court shall award a reasonable attorney's fee
				as part of the costs to a prevailing plaintiff in a civil action under this
				subsection.
							(c)Loss of Federal
				FundingA violation of subsection (a) shall be deemed for the
				purposes of title VI of the Civil Rights Act of 1964 to be discrimination
				prohibited by section 601 of that Act.
						(d)Reporting
				requirementA physician, physician’s assistant, nurse, counselor,
				or other medical or mental health professional shall report known or suspected
				violations of any of this section to appropriate law enforcement authorities.
				Whoever violates this requirement shall be fined under this title or imprisoned
				not more than 1 year, or both.
						(e)Expedited
				considerationIt shall be the duty of the United States district
				courts, United States courts of appeal, and the Supreme Court of the United
				States to advance on the docket and to expedite to the greatest possible extent
				the disposition of any matter brought under this section.
						(f)ExceptionA woman upon whom a sex-selection abortion
				is performed may not be prosecuted or held civilly liable for any violation of
				this section, or for a conspiracy to violate this section.
						(g)Protection of
				privacy in court proceedings
							(1)In
				generalExcept to the extent the Constitution or other similarly
				compelling reason requires, in every civil or criminal action under this
				section, the court shall make such orders as are necessary to protect the
				anonymity of any woman upon whom an abortion has been performed or attempted if
				she does not give her written consent to such disclosure. Such orders may be
				made upon motion, but shall be made sua sponte if not otherwise sought by a
				party.
							(2)Orders to
				parties, witnesses, and counselThe court shall issue appropriate
				orders under paragraph (1) to the parties, witnesses, and counsel and shall
				direct the sealing of the record and exclusion of individuals from courtrooms
				or hearing rooms to the extent necessary to safeguard her identity from public
				disclosure. Each such order shall be accompanied by specific written findings
				explaining why the anonymity of the woman must be preserved from public
				disclosure, why the order is essential to that end, how the order is narrowly
				tailored to serve that interest, and why no reasonable less restrictive
				alternative exists.
							(3)Pseudonym
				requiredIn the absence of written consent of the woman upon whom
				an abortion has been performed or attempted, any party, other than a public
				official, who brings an action under this section shall do so under a
				pseudonym.
							(4)LimitationThis
				subsection shall not be construed to conceal the identity of the plaintiff or
				of witnesses from the defendant or from attorneys for the defendant.
							(h)Definitions
							(1)The term
				abortion means the act of using or prescribing any instrument,
				medicine, drug, or any other substance, device, or means with the intent to
				terminate the clinically diagnosable pregnancy of a woman, with knowledge that
				the termination by those means will with reasonable likelihood cause the death
				of the unborn child, unless the act is done with the intent to—
								(A)save the life or
				preserve the health of the unborn child;
								(B)remove a dead
				unborn child caused by spontaneous abortion; or
								(C)remove an ectopic
				pregnancy.
								(2)The term sex-selection
				abortion is an abortion undertaken for purposes of eliminating an unborn
				child based on the sex or gender of the
				child.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 13 of
			 title 18, United States Code, is amended by adding after the item relating to
			 section 249 the following new item:
				
					
						250. Discrimination against the unborn on
				the basis of
				sex.
					
					.
			4.SeverabilityIf any portion of this Act or the
			 application thereof to any person or circumstance is held invalid, such
			 invalidity shall not affect the portions or applications of this Act which can
			 be given effect without the invalid portion or application.
		5.Rule of
			 constructionNothing in this
			 Act shall be construed to require that a healthcare provider has an affirmative
			 duty to inquire as to the motivation for the abortion, absent the healthcare
			 provider having knowledge or information that the abortion is being sought
			 based on the sex or gender of the child.
		
